Citation Nr: 1104016	
Decision Date: 02/01/11    Archive Date: 02/14/11

DOCKET NO.  08-06 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel




INTRODUCTION

The Veteran had active service from February 1952 to January 1954 
and from July 1955 to July 1973.  The Veteran died in February 
2006.  The appellant is his widow.

This appeal comes to the Board of Veterans' Appeals (Board) from 
a February 2007 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery Alabama, which 
denied the appellant's claim for dependency and indemnity 
compensation (DIC) benefits.

In her February 2008 substantive appeal (VA Form 9), the 
appellant requested a hearing before a Veterans Law Judge at the 
RO.  A hearing was scheduled for June 2010, and the appellant was 
so notified in April 2010.  However, in written correspondence 
received in May 2010, the appellant withdrew her request for a 
hearing.  Accordingly, the Board is no longer under any 
obligation to provide the appellant with a hearing.  38 C.F.R. § 
20.704(e) (2010).

The appellant submitted a statement indicating her intent to 
withdraw her claim in May 2007, her representative also submitted 
a statement on her behalf indicating her desire to withdraw her 
appeal in May 2010.  38 C.F.R. § 20.204(c) (2010).  However, 
despite these requests to withdraw, the appellant's 
representative has submitted subsequent documents on her behalf, 
carrying her appeal forward and thereby presenting evidence that 
the appellant did indeed wish to continue her appeal.  The Board 
requested clarification of the appellant's intent from the 
appellant's representative, who contacted the appellant in 
October 2010.  At that time, the appellant indicated her wish to 
proceed with her appeal.  As such, given the contradictory nature 
of the requests, the Board will give effect to the appellant's 
most recent request, and proceed with adjudication of the issue 
on appeal as this causes no prejudice to the appellant.  Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).


FINDINGS OF FACT

1.  The Veteran died in February 2006.  The death certificate 
lists the primary cause of death as bladder cancer.  No other 
causes of death are listed.  No autopsy was performed.

2.  The Veteran had no service-connected disabilities at the time 
of his death.

3.  The Veteran served in Vietnam during the Vietnam era and is 
presumed to have been exposed to Agent Orange or other herbicides 
while there.  

4.  At death, the Veteran was diagnosed with metastatic bladder 
cancer; however, this condition is not on the list of diseases 
presumptively associated with herbicide exposure.

5.  There is no probative evidence that the Veteran's metastatic 
bladder cancer was caused by the Veteran's military service.

6.  The Veteran was not diagnosed with any disease for which 
service connection is presumed as due to exposure to Agent Orange 
or other herbicides.  

7.  There is no competent evidence of any of the causes of the 
Veteran's death listed on his death certificate during his 
military service, within one year of service, or for many years 
thereafter.

8.  The facts in this case are not so complex as to require 
obtaining an opinion from an independent medical expert.



CONCLUSIONS OF LAW

1.  The Veteran's death was not caused by, or substantially or 
materially contributed to by, an injury or disease incurred in or 
aggravated by active military service, to include on a 
presumptive basis.  38 U.S.C.A. §§ 101(16), 1101, 1110, 1112, 
1113, 1116, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.1(k), 3.5(a), 3.102, 3.159, 3.303, 3.307, 3.309, 
3.312, 3.313 (2010).

2.  An advisory medical opinion from an independent medical 
expert is not warranted.  38 U.S.C.A. § 7109 (West 2002); 38 
C.F.R. § 20.901(d) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals limited compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 
et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The 
AOJ sent the appellant a VCAA letter in June 2006.  This letter 
provided some guidance of the VCAA in accordance with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) by:  (1) informing her about 
the information and evidence not of record that was necessary to 
substantiate her cause of death claim; (2) informing her about 
the information and evidence the VA would seek to provide; (3) 
informing her about the information and evidence she was expected 
to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).

The RO did not, however, provide VCAA notice that an effective 
date for the award of benefits will be assigned if dependency and 
indemnity compensation (DIC) benefits are awarded, as required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub 
nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Regardless, 
since DIC benefits are being denied, no effective date will be 
assigned on this basis, so not providing additional notice 
concerning this downstream element of the claim is moot and, 
therefore, at most harmless error.  See, too, Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

However, the Board acknowledges that the June 2006 VCAA notice 
letter is also not fully compliant with the U.S. Court of Appeals 
for Veterans Claims (Court's) decision in Hupp v. Nicholson, 21 
Vet. App. 342, 352-53 (2007).  In Hupp, the Court held that § 
5103(a) notice in a cause of death claim must include:  1) a 
statement of the conditions (if any) for which a Veteran was 
service-connected at the time of his or her death; 2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-connected 
condition; and 3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not yet 
service connected.  Hupp, 21 Vet. App. at 352-53.  The June 2006 
letter only partially complies with Hupp.  Initially, it did not 
provide an explanation of the evidence and information required 
to substantiate a DIC claim based on a previously service-
connected condition.  In any event, this is of no consequence as 
to elements (1) and (2) of Hupp, since the Veteran was not 
service-connected for any conditions during his lifetime.  
However, as to element (3) of Hupp, there is clearly a content 
error in the VCAA notice provided to the appellant.  The VCAA 
notice letter only advised that the appellant should provide 
medical evidence that will show a reasonable possibility that a 
condition contributing to the Veteran's death was caused by 
injury or disease that began during service.  The letter failed 
to adequately discuss how to demonstrate the elements of service 
connection for a condition that was not yet service-connected.  
As such, there is a content error here.

Regardless, the Board is satisfied that the content error did not 
prejudice the appellant.  See Shinseki v. Sanders, 129 S. Ct. 
1696 (2009) (reversing prior case law imposing a presumption of 
prejudice on any notice deficiency).  That is, the record 
reflects that the appellant and her representative had actual 
knowledge of what evidence she would need to submit to 
substantiate her claim.  See Mlechick v. Mansfield, 503 F.3d 
1340, 1345 (Fed. Cir. 2007) (notice error not prejudicial when 
claimant has actual knowledge of the evidence needed to 
substantiate claim); Vazquez-Flores v. Peake, 22 Vet. App. 37, 48 
(2008) (actual knowledge is established by statements or actions 
by the claimant or the claimant's representative that demonstrate 
an awareness of what was necessary to substantiate his or her 
claim.).  In this regard, the appellant has submitted a February 
2008 substantive appeal (VA Form 9), a May 2010 VA Form 646 
(Statement of Accredited Representative), and a December 2010 
Informal Brief of Appellant in Appealed Case (Brief).  By way of 
this evidence, the appellant and her representative have shown 
that they are clearly aware of the evidence and information 
required to substantiate a DIC claim based on a condition not yet 
service connected.  Specifically, they argue that although the 
Veteran's cause of death was listed as cancer of the bladder, VA 
should consider this as caused by exposure to herbicide agents 
during service.  The appellant and her representative have argued 
that the Veteran died due to prostate cancer as well as bladder 
cancer which may be presumptively linked to service, or that the 
Veteran's bladder cancer was directly caused by in-service 
exposure to herbicide agents.  As such, the appellant and her 
representative are clearly aware of the elements necessary to 
support her claim.

As to the timing of VCAA notice, the Court and United States 
Court of Appeals for the Federal Circuit (Federal Circuit Court) 
have held that VCAA notice should be provided to a claimant 
before the initial unfavorable AOJ decision on a claim.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (Mayfield II); 
Pelegrini II, 18 Vet. App. at 120.  In the present case, the AOJ 
issued all required VCAA notice prior to the February 2007 rating 
decision on appeal.  Thus, there is no timing error.   

As for the duty to assist required under 38 U.S.C.A. § 5103A, the 
AOJ has obtained private treatment records identified by the 
appellant, as well as the Veteran's service treatment records 
(STRs) and certain service personnel records (SPRs).  The 
appellant has submitted personal statements, private medical 
treatment records, and the Veteran's death certificate.  The 
Board notes that the appellant identified D. Robbins, M.D., as a 
treating physician for the Veteran prior to the Veteran's death.  
The AOJ obtained a note from Dr. Robbins indicating that complete 
records were not available, but provided a review of his 
treatment of the Veteran and his disorders at the time of death, 
as well as the records dated from February 2006 at the time of 
the Veteran's discharge summary to hospice care.  As such, the 
Board concludes that the AOJ has obtained all relevant 
documentary evidence as identified by the appellant.

In addition, the appellant's representative has argued that a VA 
opinion should be provided.  See the December 2010 Brief.  
However, the Board finds that the evidence does not require that 
a VA medical opinion be obtained with respect to appellant's DIC 
claim for benefits.  In this vein, the Board acknowledges the 
recent Federal Circuit cases of DeLaRosa v. Peake, 515 F.3d 1319, 
1322 (Fed. Cir. 2008) and Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 
2008), which held that 38 U.S.C.A. § 5103A(a) does not require 
the VA to assist a claimant in obtaining a medical opinion or 
examination in a DIC claim when no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
Here, the appellant has argued that the Veteran's bladder cancer 
developed simultaneously to a subsequently diagnosed prostate 
cancer (see the appellant's representative's statement of May 
2010); however, the competent medical evidence of record 
contradicts the appellant's contentions in this regard as related 
below.  Further, based on the findings of studies conducted by 
the National Academy of the Sciences, the Secretary of the VA has 
recently concluded that there is no "statistically significant" 
evidence of a connection between herbicide exposure and "urinary 
bladder cancer."  See Health Outcomes Not Associated With 
Exposure to Certain Herbicide Agents, 75 Fed. Reg. 81,334 
(December 27, 2010).  Without some competent evidence to show 
that the relevant medical evidence provided incorrect diagnoses, 
or some competent evidence of a connection between the Veteran's 
death and his military service including his presumed exposure to 
herbicides, there is no reasonable possibility of a medical 
opinion substantiating this claim on any basis, and a medical 
opinion is not warranted.  Thus, the Board is satisfied that all 
relevant evidence identified by the Veteran and appellant has 
been secured, and that the duty to assist has been met.  38 
U.S.C.A. § 5103A (West 2002 & Supp. 2010).

Governing Laws and Regulations for Cause of Death Claim

When it is determined that a Veteran's death is service 
connected, with service connection determined according to the 
standards applicable to disability compensation, his surviving 
spouse is generally entitled to DIC.  38 U.S.C.A. § 1310; 38 
C.F.R. § 3.5(a); see generally 38 U.S.C.A. Chapter 11.  
Generally, a Veteran's death is service connected if it resulted 
from a disability incurred or aggravated in the line of duty in 
the active military, naval, or air service.  38 U.S.C.A. §§ 
101(16), 1110; 38 C.F.R. §§ 3.1(k), 3.303.  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an injury 
or disease or some other manifestation of the disability during 
service.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime 
service); 38 C.F.R. § 3.303; Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).  Disorders diagnosed after discharge may still 
be service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).  In such case, the physician must 
relate the current condition to the period of service.  Cosman v. 
Principi, 3 Vet. App. 503, 505 (1992).  Service connection may be 
demonstrated either by showing direct service incurrence or 
aggravation, as discussed above, or by use of applicable 
presumptions, if available.  38 C.F.R. § 3.303(a); Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

As to presumptive service connection, some chronic diseases, such 
malignant tumors, are presumed to have been incurred in service, 
although not otherwise established as such, if manifested to a 
degree of ten percent or more within one year of the date of 
separation from service.  38 U.S.C.A. §§ 1101(3), 1112(a)(1), 
1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

In addition, as to presumptive service connection, certain 
diseases associated with exposure to certain herbicide agents 
used in support of military operations in the Republic of Vietnam 
(Vietnam) during the Vietnam era will be considered to have been 
incurred in service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. 
§ 3.307(a)(6).  The presumption requires exposure to an herbicide 
agent and manifestation of the disease to a degree of 10 percent 
or more within the time period specified for each disease.  38 
C.F.R. § 3.307(a)(6)(ii).  Prostate cancer is a disease 
associated with herbicide exposure for purposes of the 
presumption.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. 3.309(e).  To 
warrant service connection, this particular cancer may manifest 
at any time after service.  38 C.F.R. 
§ 3.307(a)(6)(ii).

To establish service connection for the cause of the Veteran's 
death, the service-connected disability must be either the 
principal or a contributory cause of death.  38 C.F.R. § 
3.312(a).  A disability is the principal cause of death if it was 
the immediate or underlying cause of death, or was etiologically 
related to the death. 38 C.F.R. § 3.312(b).  A disability is a 
contributory cause of death if it contributed substantially or 
materially to the cause of death, combined to cause death, aided 
or lent assistance to producing death - e.g., when a causal (not 
just a casual) connection is shown.  38 C.F.R. § 3.312(c).

Generally, minor service-connected disabilities, particularly 
those of a static nature or those not materially affecting a 
vital organ (e.g., those disabilities affecting muscular or 
skeletal functions), are not held to have contributed to a death 
that is primarily due to unrelated disability.  In the same 
category there would be included service-connected disease or 
injuries of any evaluation (even though evaluated as 100 percent 
disabling) but of a quiescent or static nature involving muscular 
or skeletal functions and not materially affecting other vital 
body functions.  38 C.F.R. § 3.312(c)(2).  

In short, the appellant is entitled to DIC benefits if the 
principal or contributory cause of the Veteran's death was:  (1) 
an already service-connected disability that caused or aggravated 
another disability, directly leading to the Veteran's death; or 
(2) a previously nonservice-connected disability that was in fact 
incurred or aggravated by service.  38 U.S.C.A. § 1310; 38 C.F.R. 
§§ 3.303(a), 3.310, 3.312.

VA is to give "due consideration" to "all pertinent medical 
and lay evidence" in evaluating a claim for death benefits.  
38 U.S.C.A. §§ 1154(a).  With regard to lay evidence, the Federal 
Circuit Court recently held that lay evidence from the Veteran's 
spouse, when competent, can establish a nexus between the 
Veteran's death and an in-service disease or injury.  Davidson v. 
Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009).  Therefore, a 
medical opinion is not always required to establish such a nexus.  
Id.  As pertinent to this holding, the Federal Circuit has also 
previously rejected as "too broad" the proposition that 
competent medical evidence is always required when the 
determinative issue involves either medical etiology or a medical 
diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. 
Cir. 2007).  On this point, lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (e.g., 
a broken leg), (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical professional.  
Jandreau, 492 F.3d at 1377 (footnote omitted).  

In determining whether service connection is warranted, the Board 
shall consider the benefit-of-the-doubt doctrine.  38 U.S.C.A. 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1991); Alemany v. Brown, 9 Vet. App. 518 (1996).


Analysis - Cause of Death

In this case, the Veteran died on February [redacted], 2006.  The death 
certificate indicates that the immediate cause of death was 
"cancer of bladder."  No contributory or secondary causes of 
death were listed.  No autopsy was conducted.  At the time of his 
death, the Veteran did not have a single adjudicated service-
connected disability.  In other words, no disorder was service-
connected at the time of his death.

In November 2003, a private treatment record from J. Nelson, 
M.D., noted that the Veteran could be experiencing a bladder or a 
prostate tumor.  Subsequently, in December 2003, B. J. Veillon, 
M.D., diagnosed the Veteran with bladder and ureter cancer.  In 
January 2004, a surgical pathology report noted that the Veteran 
was also experiencing a tumor in the prostate.  The prostatic 
margins or resection were free of cancer.  Evidence of perineural 
invasion by prostatic adenocarcinoma was not identified.  There 
were background changes of benign prostatic hyperplasia.  The 
pathology report also noted that the Veteran's prostate tumor was 
limited to the prostate gland and was low in volume.  This report 
also noted that the Veteran was experiencing lymph node 
metastases "appearing consistent with the bladder lesion."

Then, private treatment records dated in February 2006 from Dr. 
Robbins indicate that the Veteran was experiencing "widespread 
metastatic bladder carcinoma," and subsequently "[e]ndstage 
metastatic bladder [cancer]."  The Veteran's death certificate 
indicates that the Veteran's cause of death was bladder cancer.  

The appellant's representative has argued that the Veteran's 
diagnosis of and treatment for bladder cancer failed to pursue 
the simultaneous diagnosis of prostate cancer, which should be 
considered as the original source of his cancer and should 
therefore be service-connected.  See the appellant's 
representative's statement of May 2010, and the July 2007 Brief.  
In the alternative, the appellant's representative has argued 
that the Veteran's bladder cancer might have been directly caused 
due to exposure to herbicides during service in Vietnam.  See the 
December 2010 Brief.

With regard to presumptive service connection based on herbicide 
exposure, the Veteran's DD Form 214 confirms that the Veteran 
experienced "service in Vietnam," from June 1969 to June 1970 
such that exposure to herbicides to include Agent Orange is 
presumed.  38 C.F.R. §§ 3.307(a)(6), 3.313(a).  In addition, the 
Board acknowledges that prostate cancer is one of the diseases 
associated with herbicide exposure for purposes of the 
presumption.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  

In this case, the January 2004 pathology report from Baptist 
Montclair indicated that the Veteran was experiencing a prostate 
tumor; however, this was indicated as being limited to the 
prostate and low in volume.  Furthermore, there was no evidence 
of the tumor affecting the prostatic margins, or of perineural 
invasion.  The report also noted that there was "benign 
prostatic hyperplasia."  As such, these records do not provide a 
direct diagnosis of prostate cancer which was manifest to a 
degree of 10 percent or more after service.  38 C.F.R. 
§ 3.307(a)(6)(ii).  The Veteran's records contain no further 
evidence of diagnosis of or treatment for his prostate tumor; nor 
is there any subsequent competent diagnosis of prostate cancer.  
In fact, the Veteran's death certificate and the records of Dr. 
Robbins from shortly before the Veteran's death both indicate 
that the Veteran's death was due to the Veteran's metastasized 
bladder cancer.  38 C.F.R. § 3.312(a).  

With regard to the appellant and her representative's lay 
assertions, as noted above, in certain instances lay evidence 
from the Veteran's spouse, when competent, can establish a nexus 
between the Veteran's death and an in-service disease or injury.  
Davidson, 581 F.3d at 1315-16.  The Board emphasizes that, 
although the appellant is competent to report her observations of 
the Veteran's medical symptoms and discomfort prior to his death, 
the appellant and her representative have not presented any 
evidence that they have the requisite training or experience 
necessary to render them competent to determine that the medical 
diagnoses or record were incorrect in determining the Veteran's 
cause of death, nor have they provided any competent evidence to 
show that the Veteran's bladder cancer was caused by or secondary 
to undiagnosed prostate cancer.  See 38 C.F.R. § 3.159(a)(2); 
Jandreau, 492 F.3d at 1377.  In fact, the use of language 
indicating that the Veteran was experiencing "two discrete 
tumors," at the time of his January 2004 pathology report, with 
the bladder cancer indicated as spreading to the lymph nodes and 
the prostate tumor limited to the prostate gland indicates that 
these were separate and distinct disorders.  To put it simply, 
the competent evidence of record of does not show a diagnosis of, 
or subsequent treatment for, prostate cancer.  

The Board notes that Dr. Robbins indicated that the Veteran was 
also experiencing:  coronary artery disease, congestive heart 
failure, and recurrent UTI (urinary tract infection), at the time 
of his death.  There is no evidence that any of these disorders 
were either a primary or contributory causes of the Veteran's 
death.  38 C.F.R. § 3.312(a).   

With regard to presumptive service connection based on herbicide 
exposure, the actual cause of the Veteran's death listed on his 
February 2006 death certificate, cancer of the bladder, is not on 
the list of diseases associated with herbicide exposure for 
purposes of the presumption.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. 
§ 3.309(e).  Thus, the automatic presumption of service 
connection afforded for certain specific diseases associated with 
exposure to herbicides, specifically Agent Orange, is not for 
application for these causes of death.  In fact, VA has also 
specifically determined that bladder cancer has not been shown to 
be associated with exposure to herbicide agents in Vietnam.  See 
Health Outcomes Not Associated With Exposure to Certain Herbicide 
Agents, 75 Fed. Reg. 81,332-81,335 (December 27).  That is, 
taking account of the available evidence and National Academy of 
Science's analysis, the Secretary has found that the credible 
evidence against an association between herbicide exposure and 
bladder cancers outweighs the credible evidence for such an 
association, such that he has determined that a positive 
association does not exist.  This determination was based on 
thorough and substantive medical research, and provides very 
strong evidence against presumptive service connection for this 
disorder.  

The Board now turns to service connection on a direct basis.  
Concerning direct service connection, if the claimed disease is 
not one of the presumptive diseases listed in 38 C.F.R. § 
3.309(e), but exposure to a herbicide is presumed or proven by 
the evidence, as is the case here, the Veteran may establish 
service connection for the disease by:  (1) showing that the 
disease actually occurred in service; or (2) by submitting 
medical evidence of a nexus between the disease and his exposure 
to herbicides during military service.  Combee v. Brown, 34 F.3d 
1039, 1043-1044 (Fed. Cir. 1994).  In fact, the Court has 
specifically held that the provisions set forth in Combee are 
applicable in cases involving Agent Orange exposure.  Stefl v. 
Nicholson, 21 Vet. App. 120 (2007); McCartt v. West, 12 Vet. App. 
164, 167 (1999).

Service connection for bladder cancer on a direct basis is also 
not warranted.  That is, there is no probative evidence of a 
relationship between the Veteran's bladder cancer and the 
Veteran's period of military service from February 1952 to 
January 1954 and from July 1955 to July 1973.  38 C.F.R. 
§§ 3.1(k), 3.303; Boyer, 210 F.3d at 1353; Maggitt v. West, 202 
F.3d 1370, 1375 (Fed. Cir. 2000).  Stated another way, service 
connection is not warranted for the immediate cause of death 
listed on his death certificate.

The Veteran's STRs are negative for any complaint, treatment, or 
diagnosis of bladder cancer.  Further, there is no evidence or 
allegation of any cancer within a year of discharge.  Therefore, 
the presumption of in-service incurrence for chronic diseases, in 
this case a malignant tumor, is not for application.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Post-service, the evidence as a whole does not establish 
continuity of symptomatology of bladder cancer since service.  38 
C.F.R. § 3.303(b).  The evidence of record reveals that from 
discharge from service in July 1975 until January 2003 there is 
no record of any lay complaint, let alone treatment, for the 
Veteran's bladder cancer.  At the earliest, the Veteran's Death 
Certificate indicates a 15-year history of bladder cancer, i.e. 
beginning around 1991.  Neither the Veteran nor the appellant nor 
her representative has ever specifically alleged continuity of 
symptomatology.  The United States Court of Appeals for the 
Federal Circuit has determined that such a lapse of time of lay 
complaints or symptoms (about 16 years), is a factor for 
consideration in deciding a service connection claim.  Maxson v. 
Gober, 230 F.3d 1330, 1332 (Fed. Cir. 2000).  In short, the 
evidence of record fails to reveal any lay complaints or medical 
treatment for bladder cancer until many years after his discharge 
from service.  Therefore, service connection for bladder cancer 
may not be established based on chronicity in service or 
continuity of symptomatology after service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Once again, the appellant-widow never specifically contended, and 
evidence does not otherwise establish, that the causes of death 
listed on the death certificate began during the Veteran's time 
in service many years ago.  Also, the record contains no 
competent medical evidence that the bladder cancer which caused 
the Veteran's death was in any way related to his military 
service.  38 C.F.R. §§ 3.1(k), 3.303; Boyer, 210 F.3d at 1353; 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).

With regard to lay evidence, as noted above, in certain instances 
lay evidence from the Veteran's spouse, when competent, can 
establish a nexus between the Veteran's death and an in-service 
disease or injury.  Davidson, 581 F.3d at 1315-16.  But in the 
present case, although the appellant is indeed competent to 
report her observations on the Veteran's medical symptoms and 
discomfort during his lifetime, she is not competent to render an 
etiological opinion as to the medical etiology of his bladder 
cancer, such as its relation to exposure to herbicides during his 
service in Vietnam, without evidence showing that she has medical 
training or expertise.  See 38 C.F.R. § 3.159(a)(1), (2); 
Jandreau , 492 F.3d at 1377.  She does not meet any of the three 
exceptions for competent lay evidence as listed under Jandreau.

Accordingly, the Board finds that the preponderance of the 
evidence is against service connection for the cause of the 
Veteran's death, so there is no reasonable doubt to resolve in 
the appellant's favor. 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.


ORDER

Service connection for the cause of the Veteran's death is 
denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


